 



Exhibit 10.36
Group 1 Automotive, Inc.
Summary of Non-Employee Director Compensation
Approved November 2006

              Amount  
Annual Retainer1:
       
Cash
  $ 35,000  
Stock2
    70,000  
Additional Annual Retainers:
       
Non-Executive Chairman of the Board
    100,000  
Audit Committee Chair
    15,000  
Compensation Committee Chair
    10,000  
All Other Committee Chairs
    7,500  
Presiding Director
    15,000  
Meeting Fees3:
       
Board
    2,500  
Audit Committee
    2,500  
Non-Audit Committee
    1,500  
Vehicle Stipend
    17,600  

 

1.   Payable in quarterly installments.   2.   Granted under Group 1 Automotive,
Inc. 1996 Stock Incentive Plan; valued at the date of grant.   3.   Abbreviated
meetings, as determined at the discretion of the chair, will result in the
payment of one-half of the regular fees for the meeting.

Summary of Director
Stock Ownership Guidelines
Approved November 2004
Directors are required to maintain ownership of a minimum of 3,000 shares of
Group 1 Automotive, Inc.’s common stock. The minimum ownership requirement must
be achieved within three years of election to the Board of Directors (or in the
case of the individuals serving as director in November 2004, by November 2007).
Restricted stock granted to directors as part of the annual retainer counts
toward the minimum ownership requirement without regard to the vesting or other
liquidity provisions related thereto.

